Citation Nr: 1435783	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date prior to February 19, 2009 for a grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to January 1980, and from August 1980 to July 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2009, the RO denied claims for service connection for a low back disorder, and a cervical spine disability, and determined that new and material evidence had not been presented to reopen a claim for bilateral hearing loss.  In September 2011, the RO granted service connection for PTSD, with an effective date for service connection of February 19, 2009.  The Veteran has appealed the denial of his claims for service connection, and the issue of entitlement to an effective date prior to February 19, 2009 for the grant of service connection for PTSD.  

In April 2013, the Board remanded the claim for service connection for a low back disability, and the earlier effective date claim, for additional development.  

In March 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for a low back disability, and a cervical spine disability, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed and final decision, dated in February 2006, the RO denied a claim for service connection for PTSD. 

2.  Following the RO's February 2006 rating decision, on February 19, 2009, and no earlier, an application was received to reopen the claim for service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date prior to February 19, 2009, for an award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - PTSD

The Veteran argues that he is entitled to an effective date prior to February 19, 2009, for service connection for PTSD.  At his hearing, held in March 2014, he essentially argued that the correct date should be commensurate with the date that he filed his original claim, i.e., August 3, 2005, which was denied by the RO in February 2006.  In this regard, the Veteran contends that he was never notified of the RO's February 2006 denial of his claim, even though he had notified the VA Medical Center (VAMC) in Salt Lake City of his change of address on multiple occasions between 2005 and 2009.  He also testified that he had notified the RO of his address change by phone, but that he did not learn of the February 2006 denial of his claim until 2009.  He essentially testified that prior to the RO's February 2006 rating decision, he moved from the Ogden Homeless Veterans Fellowship (OHVF) (at 523 23rd St., Ogden, Utah 84401) to "Step Up Housing" (at 3535 Jefferson Avenue, Ogden, Utah 84401).  (Tr. at 4).  He further testified that as of 2009, he continued to receive correspondence from the Phoenix VAMC at OHVF, that, "I was still receiving most of my correspondence there," and that when he left Ogden for Arizona (the date was not specified), he had his mail at OHVF forwarded to the "Step Up Housing" address.  Id.    

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The Veteran's original claim for service connection for PTSD was filed with VA on August 3, 2005.  See VA Form 21-526, received August 3, 2005.  In his claim, he listed his address as an apartment "A" at 523 23rd St., Ogden, Utah 84401 (hereinafter "original address").  He also listed this address as his residence in his "Appointment of Individual as Claimant's Representative" (VA Form 21-22), dated in July 2005.  His original address is also listed as the address of record in a "Compensation and Pension Award" (VA Form 21-8947), dated in August 2005.

A VCAA letter, dated in October 2005, and a December 19, 2005 duty-to-assist document, were sent to his original address; there is no record to show that either of these documents was returned by the postal service, or that either of these documents was otherwise not delivered.  

In December 2005, the Veteran's representative forwarded an "Authorization and consent to release information to the Department of Veterans Affairs" (VA Form 21-4142) with a cover letter.  The cover letter indicated that the Veteran still lived at his original address, however, instead of apartment "A" it listed apartment "B."  The associated authorization form also indicated that the Veteran lived at his original address, except that it listed apartment "B."  See also statement in support of claim (VA Form 21-4138), received in November 2005, and associated cover letter (same). 

In February 2006, the RO denied the claim.  The RO attempted to notify the Veteran of the denial, and his appellate rights, under a cover letter, dated February 7, 2006, which was sent to his original address.  However, on February 13, 2006, the RO's correspondence was returned by the U.S. Postal Service (USPS).  The USPS stamped the envelope "attempted not known," "unable to forward," and "no forward order on file."  

A handwritten notation on a routing transmittal slip (VA Form 21-27) states, "no current address on file 3-28-06."

On February 19, 2009, the Veteran filed an application to reopen his claim for service connection for PTSD.
 
In August 2009, the RO reopened the claim and denied it on the merits.  The Veteran filed a timely notice of disagreement as to this adverse determination, and in November 2009, a statement of the case was issued.   

On October 12, 2010, the Veteran filed to reopen his claim.  In February 2011, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran appealed, and in September 2011, the RO granted service connection for PTSD, and assigned an effective date of February 19, 2009.  The RO stated that although a timely appeal had not been received as to the August 2009 denial of the claim, the Veteran had been in "continuous prosecution" of his claim, as he had requested a hearing in August 2010.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal).

The Board finds that this claim must be denied.  The Veteran failed to file a timely notice of disagreement to the prior adverse rating decision in February 2006, addressing his claim for service connection PTSD.  Since the Veteran did not file a timely notice of disagreement with the February 2006 rating decision, it became final, and it is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in this rating decision has not been alleged, and this rating decision is a legal bar to an effective date prior to the date of that decision.  

Following the RO's February 2006 rating decision, the claims file does not show that any correspondence was received by VA from the Veteran that showed an intent to apply to reopen his claim for service connection for PTSD prior to February 19, 2009.  See 38 C.F.R. § 3.155.  Hence, the earliest date after the February 2006 rating decision that the Veteran expressed an intent to reopen his claim for service connection for PTSD is February 19, 2009, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the February 19, 2009 date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

In reaching this decision, the Board has considered that the Veteran has argued that he was never informed of the RO's February 2006 rating decision.  The following case law is applicable:

"There is a presumption of regularity under which it is presumed that government officials properly discharge their duties in good faith and in accordance with the law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).

There is a "presumption of regularity" that mail is marked as received, and then entered into the record.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties).  The presumption of regularity of government process can only be rebutted by clear evidence to the contrary.  Ashley, 2 Vet. App. at 64.  

While Ashley concerned the mailing of a Board decision, the same law applies to mailing of notice of an RO decision.  Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).

If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery."  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  An addressing error is consequential where it "results in an address that does not contain all the necessary address elements" sufficient to enable delivery.  Id. at 135 (looking to the United States Postal Service (USPS) regulations to determine whether an addressing error was consequential to delivery); see also Crain v. Principi, 17 Vet. App. 182, 187 (2003) (sending notice to an incorrect mailing address "constitutes the 'clear evidence' needed to rebut the presumption of regularity that the BVA properly mailed notice" of the Board decision).  

In this regard, the evidence reflects that the RO sent the Veteran notification of its February 2006 denial of his claim to his address of record, which was the same address that he provided in his original claim (VA Form 21-526).  This notification was returned by the USPS as undeliverable, with no forwarding address.  There is no evidence to show that the Veteran ever undertook affirmative steps to change his address by directing VA to send all correspondence and notices to an address other than that which was his address of record.  Thompson (Charles) v. Brown, 8 Vet. App. 169, 179 (1995), recons. on other grounds, 9 Vet. App. 173 (1996).  In this regard, although the Veteran's address was listed as apartment "B" instead of apartment "A" at OVHF in some of his correspondence, there is no indication in any of those documents that he intended to communicate that he had a permanent change of address, nor do any of these documents contain any indication of that he intended to change his address of record with VA. Id.  Furthermore, the underlying street address, city, state, and zip code, remained that of OVHF, and were unchanged from his original address.  Therefore an addressing error that was consequential to delivery is not shown.  Clarke, 21 Vet. App. at 133.  With regard to whether or not an attempt was necessary to send the Veteran a notice of the denial of his claim to apartment "B" at his original address, see Cross v. Brown, 9 Vet. App. 18 (1996), the Veteran has testified that he was no longer living at OHVF at that time.  The USPS had already returned the notice that was sent to him at apartment "A" of the underlying OHVF address as undeliverable, and indicated that the Veteran had not left a forwarding address.  VA is not required to undertake actions where there is no reasonable possibility of success.  38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2013); see also, 38 C.F.R. § 3.159(c)(2) (2013); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Accordingly, additional efforts were not required.  
 
In summary, the RO's February 2006 decision became final.  See 38 U.S.C.A. § 7105(c).  On February 19, 2009, and no earlier, an application was received to reopen the claim for service connection for PTSD.  Therefore, the RO's assignment of an effective date of February 19, 2009, is correct, and there is no legal basis upon which to award an effective date prior to this date.  See 38 C.F.R. § 3.400(q)(2), (r).  Accordingly, the claim must be denied. 


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In this case, in March and May of 2009, and in October 2010, the Veteran was provided with VCAA notices in association with his application to reopen his claim for service connection for PTSD.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim.  The Veteran was notified that service connection for PTSD was granted, with an effective date of February 19, 2009.  He was provided notice how to appeal that decision, and he did so.  In July 2012, he was provided with a statement of the case, and in March 2014 he was afforded a hearing.  All known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  

The Board therefore finds that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An effective date prior to February 19, 2009, for service connection for PTSD is denied.


REMAND

With regard to the claim for service connection for a low back disability, during his hearing, held in March 2014, he asserted that he has this disability due to a motorcycle accident in 1983 while stationed at Shore Intermediate Maintenance Activity (SIMA), and that he was hospitalized at the Tripler Army Medical Center.  He testified that he has had back pain and discomfort ever since his accident, and that his symptoms have worsened over time.  The Board notes that the claims file includes copies of photographs of a damaged motorcycle which the Veteran states he was riding at the time of his accident, and of the appellant in which he has visible abrasions of the face, left wrist, left elbow, and right hand.  The claims file includes two statements from B.S., dated in 2010, who states that he visited the Veteran at Tripler AMC after his accident, in about 1982 or 1983.  

As an initial matter, in February 2011, the RO characterized the low back disability issue on appeal as a claim to reopen, and therefore whether new and material evidence has been received.  See 38 C.F.R. § 3.156 (2013).  However, for the following reasons, the Board has determined that the issue is more accurately characterized as one of service connection: In August 2009, the RO denied a claim for service connection for inter alia a low back disorder.  In September 2009, a timely notice of disagreement was received, and in November 2009, a statement of the case was issued.  A timely appeal was not received.  

In August 2010, the Veteran requested a hearing; he did not limit his request to any specific issues.  

In September 2010, the RO notified the Veteran that he did not have any issues on appeal, and that if he desired to have any of the issues that were denied in its August 2009 decision (i.e., service connection for a cervical spine disorder, a low back disorder, PTSD, and hearing loss), he should contact them as soon as possible.  

In a letter, received in October 2010, the Veteran's representative requested that the claims of entitlement to service connection for PTSD and a low back disability be reopened.  

In February 2011, the RO determined that new and material evidence had not been submitted to reopen the claim for a low back disorder.  The Veteran then appealed. 

In September 2011, the RO granted service connection for PTSD, and assigned an effective date for service connection of February 19, 2009.  The RO determined that, despite its denial of the claim in August 2009, and the fact that a timely appeal had not been received as to that decision, the Veteran had "continuously prosecuted" his claim for PTSD since that decision.  In support of its conclusion, the RO noted that the Veteran had requested a hearing in August 2010, following the issuance of a statement of the case in November 2009.  

The Board finds that the RO's September 2011 conclusion with regard to the claim for PTSD, in which it determined that its August 2009 rating decision was not final because the Veteran had continuously prosecuted his claim for PTSD by requesting a hearing in August 2010 (following receipt of a timely notice of disagreement, and issuance of a statement of the case) should be applied to the three other issues that were denied in the August 2009 decision, which were identified in the September 2009 notice of disagreement, and for which a statement of the case was issued in November 2009 (i.e., claims for service connection for a low back disability, a cervical spine disability, and bilateral hearing loss).  The Board notes that the RO specifically adopted this reasoning in its September 2011 statement of the case as to the low back disability claim, and that it analyzed the claim as one of service connection.  See also June 2012 supplemental statement of the case.  

With regard to the claim for a low back disability, the Veteran has reported that he was hospitalized for treatment of back and other symptoms at Tripler Army Hospital in 1983 after a motorcycle accident.  No such hospital records are currently associated with the claims file.  Service treatment records may not always include inpatient treatment records (clinicals).  VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section A.1.a.  On remand, an attempt should be made to obtain this evidence.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of a veteran's relevant service medical records, not simply those which it can most conveniently locate"); Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12- 95, 60 Fed. Reg. 43,186 (1995).

Finally, with regard to the claims for service connection for a cervical spine disability, and bilateral hearing loss, a great deal of medical evidence has been added to the claims file since the RO's denial of these claims in August 2009, which has not been reviewed by the agency of original jurisdiction.  Inasmuch as the Board has determined that these issues remain on appeal, on remand, these issues should be readjudicated based on all of the evidence now of record.

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as necessary to all appropriate sources for in-service hospitalization records regarding the Veteran at the Tripler Army Medical Center.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), efforts to locate these records should continue until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims file, and the appellant must be so notified, and provided with an opportunity to respond.

2.  If, and only if, additional, relevant service treatment records are obtained pursuant to the development requested in the first paragraph of this remand, return the Veteran's claims file for review by the examiner who performed the Veteran's May 2011 VA spine examination.  The Veteran's claims file should be provided to the examiner, and the examiner should indicate that the Veteran's claims file has been reviewed.  The examiner should provide opinions as to the following:

a)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's low back disorder was caused by his service?
 
b)  Is any change in the examiner's May 2011 opinion warranted?

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner who conducted the May 2011 VA spine examination is no longer available, or if otherwise appropriate, a new VA examination should be conducted.  The questions set forth above must be answered, as appropriate.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

3.  After the development requested in the first two paragraphs of this remand has been completed, readjudicate the issues on appeal.  If any of the determinations remain unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the additional evidence, and the appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


